WALLACE, Judge.
K.K., the Mother, petitions for certiorari review of an order requiring her to submit to a psychological evaluation under section 39.407(15), Florida Statutes (2011), and Florida Rule of Juvenile Procedure 8.250(b) in the context of expedited pro*1194ceedings to terminate her parental rights to A.S and M.S. We grant the Mother’s petition in part and quash the order to the extent that it fails to “specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made” as required by rule 8.250(b). We remand for the circuit court to enter an amended order that complies with rule 8.250(b). See D.C. v. Dep’t of Children & Families, 966 So.2d 1032, 1033 (Fla. 4th DCA 2007).
The Mother’s remaining arguments are without merit and do not warrant discussion. Accordingly, we deny the Mother’s petition in all other respects.
Granted in part and denied in part.
ALTENBERND and WHATLEY, JJ„ Concur.